458 F.2d 1076
UNITED STATES of America, Plaintiff-Appellee,v.Donald L. ESTES, Sr., Defendant-Appellant.
No. 72-1241 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 26, 1972.

Stephen M. Orr, Earl L. Yeakel, III, Austin, Tex., Mitchell, Yeakel, Orr & Trickey, Austin, Tex., for defendant-appellant.
William S. Sessions, U. S. Atty., San Antonio, Tex., Jeremiah Handy, Asst. U. S. Atty., W. D. of Texas, San Antonio, Tex., for plaintiff-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
This is an appeal under the Bail Reform Act, 18 U.S.C.A., Sec. 3147(b) (2), contesting the refusal of the district court to substitute an unsecured appearance bond for the surety bond which is now extant.  No reasons were given by the district court for requiring the surety bond as a condition of release in the first instance nor in denying the substitution.


2
The order of the district court is vacated and the cause is remanded in order that the district court may comply with the requirements of Rule 9(a), Federal Rules of Appellate Procedure which requires the district court to state in writing the reasons for imposing conditions of release.  See United States v. Cramer, 5 Cir., 1971, 451 F.2d 1198, and particularly the text of fn. 2.


3
Vacated and remanded for further proceedings consistent herewith.



*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I